—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered January 6, 1995, convicting her of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that reversible error was committed as a result of the court’s pretrial Sandoval ruling (see, People v Sandoval, 34 NY2d 371). However, even assuming that the court’s ruling was improvident or erroneous (cf., People v Brailsford, 106 AD2d 648), in light of the overwhelming evidence of the defendant’s guilt, any alleged error was harmless (see, People v Crimmins, 36 NY2d 230; People v Ruiz, 205 AD2d 647).
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.